 1                                                                                FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON
 2
 3
                                                                            Nov 13, 2018
                                                                             SEAN F. MCAVOY, CLERK

 4
 5                              UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF WASHINGTON
 7   UNITED STATES OF AMERICA,
                                                         No.    2:17-CR-0101-WFN
 8                               Plaintiff,
                                                         ORDER
 9          -vs-
10   ODELL KINARD, JR.,
11                               Defendant.
12
13         A post-trial motion hearing was held November 8, 2018. Defendant was present, in
14   custody, and represented by Richard Wall; Assistant United States Attorney Timothy Ohms
15   and intern Emily Sauvageau represented the Government.
16         The Court addressed Defendant's previous oral motion pursuant to Rule 29 to set aside
17   the verdict on double jeopardy grounds as well as the Defendant's Motion for Judgment of
18   Acquittal and/or New Trial. ECF No. 1104. Defendant argued that the jury lacked sufficient
19   evidence to convict Defendant on any count. The Court denied Defendant's motions
20   outlining the direct and circumstantial evidence supporting the jury's conclusions. The Court
21   further noted that the charges in Count 2S were not precluded by double jeopardy because
22   the elements between Count 2 and Count 2S were entirely different. In fact, the jury did not
23   have to find that Defendant possessed the cocaine in the bedroom at in order to convict on
24   Count 2S. The Court also noted that the length of the jury deliberations was adequate in
25   light of the inter-related counts and the attentiveness of the jury.
26         The Court has reviewed the file and Motions and is fully informed. This Order is
27   entered to memorialize and supplement the oral rulings of the Court. Accordingly,
28         IT IS ORDERED that:



     ORDER - 1
 1              1. Defendant's oral motion pursuant to Rule 29 on double jeopardy grounds, is
 2   DENIED.
 3              2. Defendant's Motion for Judgment of Acquittal and/or New Trial, filed
 4   November 7, 2018, ECF No. 1104, is DENIED.
 5              The District Court Executive is directed to file this Order and provide copies to
 6   counsel.
 7              DATED this 13th day of November, 2018.
 8
 9                                                 s/ Wm. Fremming Nielsen
10                                                   WM. FREMMING NIELSEN
     11-08-18                                 SENIOR UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
